NOT FOR PUBLICATION                          FILED
                                                                         MAR 21 2016
                    UNITED STATES COURT OF APPEALS
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


ZHUCHENG GAO,                                    No. 13-72021

              Petitioner,                        Agency No. A089-968-749

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 15, 2016**

Before:      GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Zhucheng Gao, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum and


 *
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and denying his motion to remand. We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-1040 (9th

Cir. 2010). We deny the petition for review.

       Substantial evidence supports the agency’s adverse credibility finding based

on Gao’s admitted lies and omissions about his residence and employment, and

inconsistent account of his U.S. church attendance. See Singh v. Holder, 643 F.3d

1178, 1181 (9th Cir. 2011) (“An asylum applicant who lies to immigration

authorities casts doubt on his credibility and the rest of his story.”); Shrestha, 590

F.3d at 1048 (adverse credibility determination reasonable under the totality of the

circumstances). We reject Gao’s contentions that the IJ engaged in improper

conjecture or was biased. In the absence of credible testimony, Gao’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      As to the motion to remand, Gao does not challenge the BIA’s dispositive

finding that he failed to present evidence that was previously unavailable. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (“Issues raised in

a brief that are not supported by argument are deemed abandoned.”).

                                           2
                                                                                13-72021
      The 60-day stay of proceedings granted on December 1, 2015, has expired.

Respondent's motion to lift the stay is denied as moot.

      PETITION FOR REVIEW DENIED.




                                          3
                                                                         13-72021